 

CINCINNATI FINANCIAL CORPORATION

TOP HAT SAVINGS PLAN

 

As Amended And Restated Effective January 1, 2011

 

 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 2       Article II DEFERRALS, MATCHING ALLOCATIONS AND
SUPPLEMENTAL BENEFIT ALLOCATIONS 5       Article III INVESTMENTS 7       Article
IV PLAN BENEFITS 8       Article V CLAIMS 12       Article VI PLAN
ADMINISTRATION 15       Article VII MISCELLANEOUS PROVISIONS 16

 

 

 

 

PREAMBLE

 

Cincinnati Financial Corporation adopted the Cincinnati Financial Corporation
Top Hat Savings Plan (the “Plan”) effective January 1, 1996. The Plan was
amended and restated effective as of January 1, 2009, and is again being amended
and restated as of January 1, 2011. The Plan is an unfunded deferred
compensation arrangement for a select group of management or highly compensated
employees and is intended to qualify as a “top-hat plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
is also intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations thereunder and shall be
interpreted accordingly.

 

1

 

 

Article I

 

DEFINITIONS

 

1.1           “Account” means the bookkeeping account maintained for purposes of
determining a Participant’s interest in the Plan. A Participant’s Account may
include the following subaccounts.

 

(a)          Deferred Compensation Account.

 

(b)          Matching Allocations Account.

 

(c)          Supplemental Benefit Account.

 

1.2           “Beneficiary” means the person or persons entitled to receive Plan
benefits (if any) payable after a Participant’s death (includes contingent
Beneficiaries, if applicable). A Beneficiary (or contingent Beneficiary)
designation must be made in accordance with the Committee’s procedures during a
Participant’s lifetime. A Participant may only change his beneficiary
designation in accordance with the Committee’s procedures. If a Participant does
not designate a Beneficiary, the Beneficiary will be the Participant’s surviving
spouse. If there is no spouse, the Beneficiary will be the estate of the last to
die of the Participant or his designated Beneficiary.

 

1.3           “Bonus” means a cash bonus paid by the Employer to an Executive or
which would otherwise be paid but for a deferral election hereunder that is a
field management bonus, a bonus paid under the Employer’s annual incentive
compensation plan and program, or any discretionary cash bonus that is
specifically designated by the Committee as eligible for deferral on the
deferral election form provided by the Committee to the Executive.

 

1.4           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.5           “Committee” means the committee appointed by Cincinnati Financial
Corporation which is responsible for the Plan’s administration.

 

1.6           “Compensation” means the total base salary paid by the Employer to
an Executive or which would otherwise be paid but for a deferral election
hereunder.

 

1.7           “Deferred Bonus” means a distribution from the Cincinnati
Financial Corporation Associate Bonus Deferral Plan.

 

1.8           “Deferred Compensation Account” means the subaccount established
as a bookkeeping account to reflect amounts deferred by a Participant under
Section 2.2, as adjusted in accordance with Article III, and reduced by
distributions under Article IV.

 

2

 

 

1.9           “Eligible Executive” means an Executive: (a) who is not a
participant accruing benefits under the Supplemental Retirement Plan; and (b)
whose Compensation, Bonus, and/or Deferred Bonus for the Plan Year, when
considered together, exceeds the Code §401(a)(17) compensation limit.

 

1.10         “Employee” means an individual who performs services for the
Employer as a common law employee and who is considered by the Employer to be an
Employee for purposes of the Plan. A determination by any entity (including
courts and governmental entities) that an individual is an employee of the
Employer for any other purpose, will have no affect on the determination of
whether the individual is an Employee under the Plan if the Employer does not
consider the individual to be its Employee for purposes of the Plan.

 

1.11         “Employer” means Cincinnati Financial Corporation, its successors,
assigns and affiliates.

 

1.12         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.13         “Executive” means: (a) an Employee whose Compensation is projected
to meet or exceed 120% of the indexed amount under Code §414(q)(1)(B)(i) for a
Plan Year; or (b) an Employee designated by the Committee as eligible to
participate in the Plan.

 

1.14         “Matching Allocations Account” means the subaccount established as
a bookkeeping account to reflect the matching allocations made by the Employer
pursuant to Section 2.4, as adjusted by earnings under Article III, and as
reduced by distributions under Article IV.

 

1.15         “Open Enrollment Period” means the period prescribed by the
Committee (or its delegates), ending no later than the last day of the Plan Year
immediately preceding the Plan Year for which elections to defer Compensation, a
Bonus, and/or a Deferred Bonus under Article II are permitted.

 

1.16         “Participant” means an Executive who has a right to Plan benefits.

 

1.17         “Plan” means the Cincinnati Financial Corporation Top Hat Savings
Plan as set forth in this document, as may be amended from time to time.

 

1.18         “Plan Year” means the 12-consecutive month period beginning on
January 1st.

 

1.19         “Separation From Service” means a Participant’s “separation from
service” (as defined by Code §409A and the regulations thereunder) with the
Employer and all related employers under Code §414.

 

1.20         “Specified Employee” means “specified employee” as defined by Code
§409A and the regulations thereunder.

 

3

 

 

1.21         “Supplemental Benefit Account” means the subaccount established as
a bookkeeping account to reflect supplemental benefit allocations under Section
2.5, as adjusted by earnings under Article III, and as reduced by distributions
under Article IV.

 

1.22         “Supplemental Retirement Plan” means the Cincinnati Financial
Corporation Supplemental Retirement Plan.

 

1.23         “Tax-Qualified Savings Plan” means the Cincinnati Financial
Corporation Tax-Qualified Savings Plan.

 

1.24         “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from: (a) an illness or accident of the Participant or his
spouse, Beneficiary or dependent (as defined by Code §152 without regard to Code
§152(b)(1), (b)(2) and (d)(1)(B)); (b) loss of the Participant’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the Participant’s control; or (c) other
circumstances or events within the meaning of “unforeseeable emergency” under
Code §409A and the regulations thereunder.

 

1.25         “Years of Service” means “years of service” as defined by the
Tax-Qualified Savings Plan.

 

 

4

 

 

Article II

 

DEFERRALS, MATCHING ALLOCATIONS AND SUPPLEMENTAL BENEFIT ALLOCATIONS

 

2.1           Deferral Amounts. An Executive may elect to defer whole
percentages of his Compensation, Bonus, and/or Deferred Bonus for a Plan Year.

 

2.2           Deferral Elections.

 

(a)          First Year of Eligibility. If an Executive first becomes eligible
to participate in the Plan during the Plan Year, the Executive may make an
election to defer his Compensation, Bonus, and/or Deferred Bonus by filing a
properly completed written deferral election with the Committee using the form
required by the Committee. Such deferral election form must be properly filed
with the Committee no later than thirty (30) days after the date the Executive
first becomes eligible to participate in the Plan, or such earlier date
specified by the Committee. The Executive’s deferral election shall be effective
only with respect to Compensation, a Bonus, and/or a Deferred Bonus paid for
services performed during the Plan Year in which the Executive first becomes
eligible. Notwithstanding the foregoing, the Executive’s deferral election shall
apply only to Compensation, a Bonus, and/or a Deferred Bonus paid for services
performed after the election in accordance with Code §409A and the regulations
thereunder.

 

(b)          Open Enrollment. An Executive may make an election to defer his
Compensation, Bonus, and/or Deferred Bonus that relate to services performed
during a subsequent Plan Year during the applicable Open Enrollment Period by
filing a properly completed written deferral election with the Committee using
the form required by the Committee. Such deferral election form must be filed
with the Committee no later than the end of the Open Enrollment Period, or such
later date permitted by the Committee, but in no event later than the last day
of the Plan Year immediately preceding the Plan Year to which the deferral
election relates. The Executive’s deferral election shall be effective only with
respect to Compensation, a Bonus, and/or a Deferred Bonus paid for services
performed with respect to the applicable Plan Year.

 

(c)          Irrevocability Of Deferral Elections. An Executive’s deferral
election generally will become irrevocable upon the expiration of the deadlines
specified in Sections 2.2(a) and 2.2(b). However, the deferral election may be
cancelled: (1) upon the occurrence of an Unforeseeable Emergency; or (2) if a
Participant takes a hardship distribution from the Tax-Qualified Savings Plan.

 

2.3           Reduction Of Compensation. Compensation, a Bonus, and/or a
Deferred Bonus otherwise payable to an Executive during a Plan Year will be
reduced by the amount of his deferral elections under Section 2.1. The deferred
amounts will be credited to the Executive’s Deferred Compensation Account at the
time determined by the Committee.

 

5

 

 

2.4           Matching Allocations. An Eligible Executive may receive a matching
allocation for a Plan Year, equal to 100% of the amounts he elected to defer
under Section 2.1 up to 6% of his Compensation, Bonus and/or Deferred Bonus that
exceeds the Code §401(a)(17) compensation limit, or other such amount determined
by the Committee. The formula used to determine matching allocations may vary
for each Eligible Executive and for each Plan Year as determined by the
Committee. Matching allocations will be credited to the Eligible Executive’s
Matching Allocations Account at the time determined by the Committee.

 

2.5           Supplemental Benefit Allocations. An Executive whose benefit
accruals under the Supplemental Retirement Plan were frozen as of December 31,
2008 and who did not become entitled to payment of his benefits under the
Supplemental Retirement Plan as of December 31, 2008 will have the amount of his
frozen accrued benefit transferred to the Plan in accordance with section 4.5 of
the Supplemental Retirement Plan. Such amount will be allocated to his
Supplemental Benefit Account as of January 1, 2009 or the date otherwise
determined by the Committee.

 

6

 

 

Article III

 

INVESTMENTS

 

3.1           Initial Investment Elections. At the time an Executive first
becomes eligible to participate in the Plan, he may elect how his Account is
invested among hypothetical investment alternatives determined by the Committee.
The election must be made in the manner required by the Committee. If a
Participant fails to make an initial investment election, his Account will be
invested in the manner determined by the Committee until the Participant makes a
proper investment election.

 

3.2           Changing Investment Elections. A Participant may elect to change
his investment elections with respect to his Account in the manner, and at the
times, determined by the Committee. A Participant’s investment elections will
become effective within a reasonable time pursuant to rules established by the
Committee.

 

3.3           Earnings Index And Account Adjustments. A Participant’s investment
elections will only be used as an index to determine earnings or losses credited
or debited to his Account. A Participant’s Account will be increased or
decreased as if they had accrued earnings or losses at the rate corresponding to
the Participant’s hypothetical investment elections. The Committee will
determine the time and method of Account adjustments and the recordkeeping
methodologies that will be used.

 

3.4           Hypothetical Investment Alternatives. The Committee may select (or
change) the Plan’s hypothetical investment alternatives at any time. A
Participant’s election of a hypothetical investment alternative will not be
considered as an investment of assets on behalf of the Participant. If the
Committee decides to invest assets in any of the Plan’s hypothetical investment
alternatives, no Participant or Beneficiary will have rights to those invested
amounts.

 

7

 

 

Article IV

 

PLAN BENEFITS

 

4.1           Vesting.

 

(a)          Deferred Compensation And Supplemental Benefit Accounts. A
Participant’s right to amounts in his Deferred Compensation Account and
Supplemental Benefit Account will be fully vested at all times.

 

(b)          Matching Allocations Account. A Participant’s right to amounts in
his Matching Allocations Account will become vested in accordance with the
following schedule.

 

Years of Service  Vested Percentage        Less than 3 Years of Service   0%   
    3 or more Years of Service   100%

 

4.2           Form Of Benefit Payments. When an Executive makes his first
deferral election under Article II, he also will elect how the vested amounts in
his Account will be paid in accordance with (a) through (d) below.

 

(a)          Affirmative Benefit Payment Elections. A Participant may elect to
have the vested amounts in his Account paid, in cash (unless otherwise provided
in (d) below) and in forms described in (1) and (2) below. An election must be
in writing and made in the manner required by the Committee.

 

(1)         A single lump sum payment.

 

(2)         Equal monthly installment payments which last no less than 12 months
or more than 120 months. A Participant will continue to have the same investment
election rights as Participants who are not receiving installment payments, and
his Account will continue to be adjusted in accordance with Article III until
the final installment payment is made. For purposes of Code §409A, installment
payments are treated as a single payment.

 

(b)          Changes In Benefit Payment Elections. A Participant may change his
affirmative payment election described in (a) above at any time prior to his
Separation From Service. The election must be in writing (and made in the manner
required by the Committee) and the Participant must satisfy (1) through (3)
below.

 

(1)         The new payment election must be filed with the Committee at least
12 months prior to the date the Participant’s benefits would have otherwise been
paid (or commenced) under the previous election.

 

8

 

 

(2)         The Participant’s new payment election must defer the payment (or
commencement) of his benefits at least 5 years from the date his benefits would
have otherwise been paid (or commenced) under the previous election.

 

(3)         The Participant may not make a new election which accelerates the
time his benefits will be paid (or commence) unless permitted by Code §409A (and
the regulations thereunder) and the Plan.

 

(c)          Default Benefit Payment Elections. If a Participant had not made an
affirmative payment election under (a) above at the time of his Separation From
Service, payment of the vested amount in his Account will automatically be made
in a single lump sum payment.

 

(d)          Payment Of Benefits In CFC Stock. If a Participant elected to
invest in the Cincinnati Financial Corporation stock fund (if that’s an
available hypothetical investment alternative under the Plan), the Committee may
allow him to elect to receive the vested amount in his Account in the form of
whole shares of Cincinnati Financial Corporation stock. Fractional shares will
be paid in cash and expenses attributable to the election may be deducted from
the Participant’s Account.

 

4.3           Commencement Of Benefits.

 

(a)          General. Subject to (b) through (d) below, the vested amount in a
Participant’s Account will commence in the form provided in Section 4.2 as soon
as administratively practicable following a Participant’s Separation From
Service, but in no event later than 90 days following that date.

 

(b)          Acceleration Of Benefit Payments In Certain Situations.
Notwithstanding (a) above, the vested amount in a Participant’s Account may be
paid upon the occurrence of any of the events described in (1) through (3)
below.

 

(1)         Unforeseeable Emergencies. A Participant may withdraw all or a
portion of the vested amounts in his Account upon the occurrence of an
Unforeseeable Emergency. A request for a distribution must be made in writing
and in the manner required by the Committee. Distributions due to an
Unforeseeable Emergency will be limited to the amount reasonably necessary to
satisfy the need (which includes amounts necessary to pay federal, state, local,
or foreign income taxes or penalties reasonably anticipated to result from the
distribution), after taking into account the extent to which the emergency is or
may be relieved through reimbursement, insurance or otherwise, by liquidation of
the Participant’s assets (to the extent liquidation would not cause severe
financial hardship), or by cessation of deferrals under the Plan.

 

(2)         Plan Does Not Satisfy Code §409A. Payment of the vested amounts in a
Participant’s Account may be made if the Plan fails to satisfy Code §409A.
Payments may not exceed the amount required to be included in a Participant’s or
Beneficiary’s income as a result of the Plan’s failure to comply with Code
§409A. A Participant or Beneficiary will be solely responsible for all taxes,
penalties and/or interest with respect to his Plan benefits if the Plan does not
satisfy Code §409A.

 

9

 

 

(3)         Domestic Relations Orders. Notwithstanding (a) above, payment of the
vested amounts in a Participant’s Account may be made to an individual other
than the Participant to the extent necessary to comply with a domestic relations
order (as defined in Code §414(p)(1)(B)).

 

(c)          Delay Of Benefit Payments For Certain Participants.

 

(1)         Payment Date. Notwithstanding (a) above, if a Participant is a
Specified Employee, payment of the vested amounts in his Account upon his
Separation From Service will not be made (or commence) before the earlier of:
(1) 6 months after his Separation From Service; or (2) his death.

 

(2)         Payments Due During The Delay Period. Payments to which a
Participant would otherwise have been entitled during the first 6 months
following his Separation From Service will be paid on the earlier of: (1) the
1st day of the 7th month following his Separation From Service; or (2) his
death.

 

(d)          Discretionary Delays In Benefit Payments. Notwithstanding (a)
above, the Committee may decide to delay paying Plan benefits because of any
events permitted under Code §409A (and the regulations thereunder) as
interpreted by the Committee, including but not limited, to the situations
described in (1) and (2)below.

 

(1)         Tax Deduction Not Permitted Under Code §162(m). If the Employer’s
tax deduction for a Plan benefit payment would not be permitted under Code
§162(m), the benefit payment will be at the later of the time described in (A)
or (B) below.

 

(A)         During the 1st taxable year of a Participant for which the Committee
reasonably believes the benefit payment would be deductible under Code §162(m).

 

(B)         During the period beginning on the date of a Participant’s
Separation From Service and ending on the later of: (i) the last day of the
taxable year of the Participant during which his Separation From Service occurs;
or (ii) the 15th day of the 3rd calendar month following the Participant’s
Separation From Service.

 

(C)         Treated As Subsequent Deferral Elections. If benefit payments are
delayed under this Paragraph, the delay will be treated as a subsequent deferral
election under Code §409A unless all benefit payments to the Participant that
could be delayed under this Paragraph are delayed.

 

(D)         Specified Employees. If benefit payments are delayed under this
Paragraph to a date on or after a Separation From Service for a Participant who
is a Specified Employee, the date that is 6 months after the Participant’s
Separation From Service is substituted for any reference to his Separation From
Service.

 

10

 

 

(2)         Violation Of Securities Laws. Making a benefit payment would violate
federal securities laws or other applicable laws. The benefit payment will be
made on the earliest date the Committee reasonably believes that making the
payment will not cause a violation of federal securities laws or other
applicable laws.

 

4.4           Death.

 

(a)          Death Prior To The Commencement Of Benefits. If a Participant dies
prior to the commencement of his Plan benefits, the vested amounts in his
Account will be paid to the Participant’s Beneficiary in a single lump sum. The
payment will be made as soon as administratively practicable following the date
of the Participant's death, but not more than 90 days following that date.

 

(b)          Death After Commencement Of Benefits. If a Participant had already
commenced receiving his Plan benefits in installment payments at the time of his
death, the installment payments will continue to be paid to his Beneficiary in
the same manner as they were being paid to the Participant.

 

4.5           Tax Withholding. As a condition of receiving Plan benefits, the
Employer may deduct (or cause to be deducted) from any amounts payable to an
individual (from the Plan or otherwise), or, in the Employer’s discretion, to
otherwise to collect from the individual any withholding for federal, state or
other taxes with respect to Plan benefits as determined by the Employer.

 

4.6           Non-Assignability Of Benefits. Except as required by Section
4.3(b)(3) or law, the right of a Participant or Beneficiary to receive Plan
benefits may not be made subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, execution, attachment,
levy or similar process or assignment. Any attempt (voluntary or involuntary) to
take such action will have no effect.

 

11

 

 

Article V

 

CLAIMS

 

5.1           Claims.

 

(a)          Claims Procedures. In order to make a claim for the nonpayment of a
Plan benefit (“Claim”), a Participant, Beneficiary, or his duly authorized
representative (“Claimant”) must file the Claim in writing with the Committee.
Upon receiving the Claim, the Committee will provide the Claimant with an
acknowledgment which informs him of the time limit set forth in (b)(1) below and
of the effect of the Committee’s failure to decide the Claim within that time
limit.

 

(b)          Committee Decision.

 

(1)         Time Limit. If a Claim is properly filed with the Committee, the
Committee will promptly make a decision which will be no later than 90 days
after it received the Claim. However, if special circumstances require an
extension of time, the decision will be made as soon as practicable, but not
later than 180 days after receiving the Claim. The Committee will provide the
Claimant written notice of an extension (prior to its commencement) which
explains the special circumstances and the date by which the Committee expects
to make a decision.

 

(2)         Notice Of Denial. If a Claim is denied, the Committee will provide
the Claimant (within the time limit under (1) above) with notice which
describes:

 

(A)         the reasons for the denial;

 

(B)         references to the Plan provisions on which the denial is based;

 

(C)         a description of additional information necessary for the Claimant
to perfect his Claim and an explanation of why the information is necessary; and

 

(D)         appropriate information on how the Claimant can appeal his Claim
denial under Section 5.2, including the time limits for the appeal.

 

(3)         Deemed Denial. If a Claim is denied and a notice of the denial is
not provided to the Claimant within the time limit under (1) above, he may
consider the Claim denied and may appeal the claim in accordance with Section
5.2.

 

5.2           Appeals.

 

(a)          Right To Appeal. If a Claim is denied under Section 5.1, a Claimant
may: (1) request a full and fair review by the Committee (“Appeal”); (2) review
relevant Plan documents; and (3) submit comments in writing.

 

12

 

 

(b)          Appeals Procedures.

 

(1)         Filing An Appeal. To Appeal a Claim, a Claimant must file a written
Appeal with the Committee in the manner it requires.

 

(2)         Time Limit. A Claimant must file an Appeal with the Committee no
later than 60 days after he received the denial of his Claim.

 

(3)         Acknowledgment. Upon receiving an Appeal, the Committee will provide
the Claimant with an acknowledgment that informs him of the time limit described
in (c)(1) below and of the effect of the Committee failing to make a decision on
his Appeal within that time limit.

 

(c)          Committee Decision.

 

(1)         Time Limit.

 

(A)         General. Unless otherwise provided in (B) below, if an Appeal is
properly filed with the Committee, the Committee (or its delegate) will promptly
make a decision which will be no later than 60 days after it received the
Appeal. However, if special circumstances require an extension of time, the
decision will be made as soon as practicable, but not later than 120 days after
receiving the Appeal. The Committee will provide the Claimant written notice of
an extension prior to its commencement.

 

(B)         Regularly Scheduled Meetings. If the Committee holds regularly
scheduled meetings at least quarterly, then its decision on an Appeal will be
made no later than the date of the meeting which immediately follows the date it
received the Appeal. However, if the Appeal is received within 30 days preceding
the date of that meeting, the decision will be made no later than the date of
the 2nd meeting which follows its receipt of the Appeal. If special
circumstances require a further extension, the decision will be made promptly no
later than the 3rd meeting which follows its receipt of the Appeal. The
Committee will provide the Claimant written notice of an extension prior to its
commencement.

 

(2)         Notice Of A Decision. The Committee will provide the Claimant
(within the time limit described under (1) above) notice which contains:

 

(A)         the reasons for the decision;

 

(B)         reference to the Plan provisions on which the decision is based;

 

(C)         a statement that the Claimant is entitled to receive (upon request
and free of charge) reasonable access to, and copies of, documents, records and
other information relevant to the Appeal; and

 

13

 

 

(D)         a statement of the Claimant’s right to bring an action under ERISA
as provided in Section 5.3.

 

(3)         Deemed Denial. If the Committee does not decide an Appeal within the
time limit described under (1) above, the Claimant will be considered to have
exhausted the Plan’s Claims and Appeals procedures and he may consider his
Appeal denied.

 

5.3           Required Exhaustion Of Administrative Remedies. Before a Claimant
can file a lawsuit regarding the Plan or Plan benefits, he must first exhaust
the Plan’s Claims and Appeals procedures described in Sections 5.1 and 5.2.

 

14

 

 

Article VI

 

PLAN ADMINISTRATION

 

6.1           Plan Administration. The Committee, in addition to the powers
which are expressly provided in the Plan, has the power and authority, in its
sole and absolute discretion, to control and manage the operation and
administration of the Plan and has all powers necessary to accomplish these
purposes including, but not limited to the following.

 

(a)          The power to determine who is an Executive, Participant or
Beneficiary.

 

(b)          The power to determine whether Plan benefits are payable. Plan
benefits will be paid only if the Committee decides that an individual is
entitled to benefits.

 

(c)          The power to determine when, to whom, in what amount, and in what
form Plan benefits may be paid.

 

(d)          The power to decide all Claims and Appeals under Article V.

 

(e)          The power to delegate its duties and responsibilities.

 

(f)          All other powers which it considers necessary, appropriate or
desirable to enable it to perform its responsibilities under the Plan.

 

6.2           Rules And Procedures. The Committee has the discretionary
authority to adopt Plan administrative rules and procedures.

 

6.3           Committee’s Decisions Are Binding. The Committee’s decisions are
binding on all parties.

 

15

 

 

Article VII

 

MISCELLANEOUS PROVISIONS

 

7.1           Consolidation Or Merger. If the Employer or any other entity
(resulting from a merger or consolidation, or which is a purchaser or
transferee) is merged or consolidated with another entity, or if substantially
all of the Employer’s (or other entity’s) assets are sold or transferred to
another entity, the Plan’s provisions will be binding on (and inure to the
benefit of) the continuing entity.

 

7.2           Termination And Amendment.

 

(a)          Amendment. Cincinnati Financial Corporation may, in its discretion,
amend the Plan at any time and in any manner that it deems advisable.
Notwithstanding the foregoing, the Committee may make amendments that are
necessary for the Plan to comply with applicable laws and minor amendments which
do not materially affect the rights conferred under the Plan. Any amendment or
termination may be given retroactive effect as determined by Cincinnati
Financial Corporation or the Committee. The Plan may not be amended orally or by
any course or purported course of dealing, but only by an instrument identified
as an amendment and considered to be an amendment by Cincinnati Financial
Corporation. Written communications and descriptions not specifically identified
within their text as amendments, or not considered to be an amendment by
Cincinnati Financial Corporation, will not constitute amendments and will have
no interpretive or controlling effect on the Plan. Oral communications will not
constitute amendments and will have no interpretative or controlling effect on
the Plan.

 

(b)          Termination. Cincinnati Financial Corporation may, in its
discretion, terminate the Plan at any time and in any manner that it deems
advisable.

 

7.3           Entire Agreement. This Plan document constitutes the entire
agreement between the Employer and any Participant or Beneficiary, and
supersedes all other prior agreements, undertakings, both written and oral, with
respect to rights and benefits under the Plan.

 

7.4           Paying For Benefits And Individuals’ Rights. Plan benefits will be
paid from the Employer’s general assets and will not be funded, or segregated in
any way (unless the Employer utilizes a rabbi trust to hold assets).
Participants’ and Beneficiaries’’ rights are limited to receiving the Plan
benefits and are conditioned upon their continued compliance with the terms of
the Plan. To the extent a Participant or Beneficiary acquires a right to receive
Plan benefits, that right will be no greater than the rights of the Employer’s
unsecured general creditors.

 

7.5           Severability. If a Plan provision is found to be invalid or
unenforceable, that provision will not affect other Plan provisions. The Plan
will be construed and enforced as if the invalid or unenforceable provision was
not included in the Plan.

 

16

 

 

7.6           Gender And Number. Except when otherwise indicated by the context,
the genders of pronouns and the singular and plural numbers of terms will be
interchangeable.

 

7.7           Headings And Captions. The headings and captions are provided for
reference and convenience and will not be used in the construction or
interpretation of the Plan.

 

7.8           No Employment Rights Conferred. The Plan does not give a
Participant the right to be retained in the service of the Employer and it will
not interfere with the Employer’s right to discharge a Participant.

 

7.9           No Guarantee Of Tax Consequences. A Participant (or Beneficiary)
will be responsible for all taxes, penalties and/or interest with respect to his
benefits under the Plan. The Employer does not guarantee any particular tax
consequences.

 

7.10         Applicable Law. This document will be construed in accordance with,
and governed by, the laws of the State of Ohio to the extent not superseded by
the laws of the United States.

 

17

 

 

IN WITNESS WHEREOF, Cincinnati Financial Corporation has caused this document to
be executed effective this 1st day of January, 2011.

 

  CINCINNATI FINANCIAL CORPORATION         By:       Michael J. Sewell,    
Chief Financial Officer and     Cincinnati Financial Corporation     Employee
Benefits Committee Chairman

 

18

